Hr. Justice Dibell, dissenting. In Hovember, 1896, John O’Heill was the owner of an undivided interest in the real estate described in the bill of complaint, which he had inherited from his mother upon her death, June 10, 1895. He wTas defendant in a Circuit Court judgment Robert Walsh had recovered against him years before, which had ceased to be a lien upon real estate, but the right to revive which still existed. In that month he received a letter from Walsh’s attorneys indicating an intention to enforce payment of the judgment. A few days later he executed a note for §1,500 to his sisters, secured it by a trust deed upon his interest in the real estate, and the same was recorded. Walsh revived his judgment, had execution thereon issued, which was returned nulla tona, and then filed this bill to set aside the trust deed. The consideration set up for the note to O’Heill’s sisters is that his mother and sisters took care of his children at their mutual home after the death of his wife on October 1,1882. At the time these services were rendered no price per week, month or year had been agreed upon which he should pay them. Ho charge was made against him from time to time for what was furnished these children. Ho account was kept of what was expended or done for their benefit. When a debtor, upon being pressed by his creditor, conveys his property to his relatives, it is' not enough to support the conveyance that somewhere in their past lives can be found favors rendered by the relatives to the debtor which were of value to him. Very seldom is a deed made to a member of the family to defeat a creditor, where some such transaction can not be found in the past history of the family to serve as a consideration for the conveyance. It seems to me that to sustain such transactions as a sufficient consideration is to furnish a ready weapon with which to defeat creditor’s bills. The true test is whether, at the time the services or favors were rendered within the circle of the family relation, the parties then intended a debt to arise out of the transaction which was to be enforced and paid in any event. Courts in looking to see whether such a consideration is shown, inquire whether a price was fixed, or charges then were made, or a note then was given, or any account was then kept of the various services and expenditures. If no such facts are found the conclusion is that the parties did not then intend the creation of a valid Iona fide debt, payment of which was to be made in any event. (Frank v. King, 121 Ill.250; Dillman v. Nadelhoffer, 162 Ill. 625; Schuberth v. Schillo, 177 Ill. 346.) Much of what was considered in making up the note from O’Neill to his sisters was outlawed. While none but the debtor can avail of that defense, yet the circumstance, as suggested in the case last cited, tends to show there was not a valid existing .debt which was to be enforced. It is true O’Neill testifies he told his sisters he was sorry he could not do anything to help; that he would pay them out of this property whenever it was sold; that he would see they were compensated for their advances; that he would aim some time to make it all right, etc. Probably in every case where it is sought to support a conveyance which has operated to defeat creditors by a consideration made up of services or favors rendered years before because o'f the family relation, vague expressions of an intention to repay or make it right can be found. A similar promise was proven in Dillman v. Nadelhoffer, sujjra, but it did not avail as against the creditor. No doubt O’Neill’s sisters rendered much kind and valuable service’ to their nephews and niece, his orphaned children, in their mutual home. But it seems clear to me that the parties had no idea then of a present existing debt therefor, to be paid in any event, and that the services were not rendered for an expected compensation, but rather because of the family relation, and that if Walsh had not pressed his claim the note and trust deed would not have been given. Walsh’s delay did no harm to defendants, and I regard it as immaterial, so long as he was not barred by the statute of limitations. Moreover, much of it is fully explained. O’Neill at the time the judgment was first recovered had an interest in this real estate inherited from his deceased father. But the only valuable lot was then, the homestead of the widow and children, and it was all subject to dower. Walsh did not wish to advance what would be necessary to subject O’Neill’s interest to sale on execution. Then O’Neill conveyed his interest to his mother, and she mortgaged the property, and it was then beyond Walsh’s reach, and it so remained till, by the mother’s death, O’Neill again became a part owner, and it was no longer subject to homestead, as he had removed to Streator. The delay from the death of the mother, June 10, 1895, till November, 1896, when Walsh caused O’Neill to be notified, was .but slight. I am 'of opinion the decree of the court below should be affirmed.